Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   1   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 1 of ID:
                                                                       10 6241449




             United States Court of Appeals
                           For the First Circuit


 No. 18-1800

                              LIMOLINER, INC.,

                           Plaintiff, Appellant,

                                       v.

                                DATTCO, INC.,

                            Defendant, Appellee.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Jennifer C. Boal, U.S. Magistrate Judge]


                                    Before

                         Lynch, Selya, and Boudin,
                              Circuit Judges.


      Robert E. Curtis, Jr., Jonathon D. Friedmann, and Rudolph
 Friedmann LLP on brief for appellant.
      Christopher S. Williams and Williams & Associates on brief
 for appellee.


                                March 22, 2019
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   2   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 2 of ID:
                                                                       10 6241449



             LYNCH, Circuit Judge.            We hold that the plaintiff,

 LimoLiner, has not met its burden of showing that the defendant

 repair    company's    technical     violations        of     the    Massachusetts

 Attorney General's regulations that govern motor vehicle repairs,

 940 Mass. Code Regs. § 5.05, caused LimoLiner the loss of any money

 or property.      On that basis, we affirm the Magistrate Judge's

 holding that the repair company is not liable under Chapter 93A.

 LimoLiner, Inc. v. Dattco, Inc., No. CV 11-11877-JCB, 2017 WL

 6947783, at *9 (D. Mass. Nov. 27, 2017).             We reach no other issue.

                                        I.

             This lengthy litigation about repair work to a luxury

 motor coach has already yielded three appellate opinions.                     See

 LimoLiner, Inc. v. Dattco, Inc. (LimoLiner I), 809 F.3d 33 (1st

 Cir. 2015); LimoLiner, Inc. v. Dattco, Inc. (LimoLiner II), 57

 N.E.3d 969 (Mass. 2016); LimoLiner, Inc. v. Dattco, Inc. (LimoLiner

 III), 839 F.3d 61 (1st Cir. 2016).             Further details are in those

 opinions, so we keep the background discussion here brief.                    The

 facts are not in dispute.

             The   plaintiff,    LimoLiner,         Inc.,    is   a   Massachusetts

 corporation that owns and operates a fleet of luxury motor coaches.

 LimoLiner, 2017 WL 6947783, at *2.             The defendant, Dattco, Inc.,

 is   a   Connecticut     corporation        that    repairs      motor   vehicles,

 including buses and coaches.        Id.




                                     - 2 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   3   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 3 of ID:
                                                                       10 6241449



             In May 2011, LimoLiner met with Dattco to discuss repairs

 to one of LimoLiner's coaches.             Id. at *3.      LimoLiner said it

 wanted the coach repaired "as soon as possible," but did not set

 a date.     Id.   Dattco understood that the coach "had been out of

 service for quite some time."        Id.

             LimoLiner orally requested that Dattco repair, among

 other things, the vehicle's "inverter," a device that converts the

 vehicle's power into a voltage that passengers can use, for

 instance, to charge their electronic devices.              Id.   Dattco agreed

 to make the necessary repairs, including to the inverter.                     Id.

 Dattco also provided an oral estimate for the cost of labor, but

 did not provide an estimate of the cost of parts.                Id. at *5.

             Dattco, in response to the oral request, made and sent

 to LimoLiner a list of the requested repairs, but that list did

 not include specifically repairs to the inverter.                Id. at *3.    It

 was unclear whether the inverter would need repair or replacement,

 and   the   parties   disputed    who   would   be   responsible,      but    the

 Magistrate Judge found that "the parties agreed that the inverter

 would be replaced or repaired by Dattco."            Id.

             Dattco began working on the coach "around June 16, 2011."

 Id.    Dattco timesheets show that its mechanics worked on the

 inverter on July 19, 2011.        Id.   The Magistrate Judge found that

 Dattco continued to work on the inverter in August 2011.                Id. at

 *4.


                                     - 3 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   4   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 4 of ID:
                                                                       10 6241449



               When a fire destroyed another LimoLiner coach in late

 June 2011, LimoLiner told Dattco that it needed the coach in

 Dattco's possession so it was urgent that the repairs be completed

 quickly.      Id.    When Dattco had not completed the repairs by August

 2011, LimoLiner demanded to know how Dattco would compensate

 LimoLiner for the monetary losses it claimed it had sustained to

 that point.         Id.

               Later that month, Dattco told LimoLiner that the coach

 was ready to be picked up.               Id. at *5.      Dattco had worked on the

 inverter, but it had not yet been totally fixed.                    Id.   Dattco sent

 LimoLiner an invoice for $10,404 for its labor and for some parts,

 but not including inverter parts.                 Id.    LimoLiner refused to pay

 the invoice; Dattco, in turn, refused to return the coach without

 there being any payment.           Id.

               In     October     2011,     LimoLiner      sued    in   Massachusetts

 Superior      Court       for   breach      of    contract,       misrepresentation,

 negligence, replevin, and Chapter 93A violations.                         As to the

 Chapter 93A claim, LimoLiner alleged that Dattco had engaged in an

 "unfair or deceptive act[] or practice[]" by, among other things,

 failing to record in writing LimoLiner's oral request for inverter

 work    and     charging        LimoLiner        for    repairs    without   written

 authorization.            LimoLiner alleged that these actions were in

 violation      of     motor     vehicle     regulations       promulgated    by   the

 Massachusetts Attorney General.                   940 Mass. Code Regs. § 5.05.


                                           - 4 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   5   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 5 of ID:
                                                                       10 6241449



 Dattco removed the case to federal court and counterclaimed for

 breach of contract and quantum meruit.

              Following a jury-waived trial, the Magistrate Judge

 found for LimoLiner on the breach of contract claim, but for Dattco

 on     the   remaining     claims,    including     the       quantum   meruit

 counterclaim.      LimoLiner, Inc. v. Dattco, Inc., No. CIV.A. 11-

 11877-JCB, 2014 WL 4823877, at *11 (D. Mass. Sept. 24, 2014).                 The

 Magistrate    Judge   also     rejected   LimoLiner's     regulatory    claim,

 concluding that the Attorney General's motor vehicle regulations

 did not apply to disputes between businesses.           Id.    The Magistrate

 Judge    awarded   LimoLiner    $35,527.89    in   damages     for   breach    of

 contract.    Id.   This damages amount included the "three-week loss

 of use" of the coach that resulted from Dattco's failure to repair

 the inverter.      Id. at *10.       The Magistrate Judge also awarded

 Dattco $10,404 in damages on its quantum meruit counterclaim,

 making LimoLiner's total recoverable damages $25,123.89.                Id. at

 *11.

              On appeal, we affirmed the Magistrate Judge's rulings,

 save for the rulings on the regulatory claim, which we certified

 to the Massachusetts Supreme Judicial Court (SJC), asking whether

 "940 [Mass. Code Regs.] § 5.05 appl[ies] to transactions in which




                                      - 5 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   6   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 6 of ID:
                                                                       10 6241449



 the customer is a business entity."1             LimoLiner I, 809 F.3d at 38.

 The SJC answered "yes."             LimoLiner II, 57 N.E.3d at 970.            We

 remanded for further findings on LimoLiner's claims of violation

 of the Attorney General's regulations.                LimoLiner III, 839 F.3d at

 62.

                On remand, the Magistrate Judge found that Dattco had

 violated two of the Attorney General's motor vehicle regulations:

 940   Mass.     Code     Regs.   § 5.05(2)(e)    ("Section     5.05(2)(e)")   and

 § 5.05(3) ("Section 5.05(3)").2           LimoLiner, 2017 WL 6947783, at

 *6-7.       Dattco has not appealed those findings, so we take them as

 established fact.

                In alternate holdings, the Magistrate Judge found that

 these       regulatory    violations    did     not    automatically   establish

 liability under Chapter 93A;3 LimoLiner still had to show that


         1 LimoLiner did not ask that we certify the question of
 whether every violation of the motor vehicle regulations was per
 se a Chapter 93A violation.
         2 Section 5.05(2)(e) states that "[i]t is an unfair or
 deceptive act or practice for a repair shop, prior to commencing
 repairs on a customer's vehicle, to fail to record in writing . . .
 [t]he specific repairs requested by the customer." 940 Mass. Code
 Regs. § 5.05(2)(e). And Section 5.05(3) states that "[i]t is an
 unfair or deceptive act or practice for a repair shop to charge a
 customer for any repairs on a customer's motor vehicle" without
 providing an estimate of the cost of parts necessary to perform
 the work. Id. § 5.05(3).
         3 The Magistrate Judge relied on McDermott v. Marcus,
 Errico, Emmer & Brooks, P.C., 775 F.3d 109 (1st Cir. 2014), and on
 Sharp v. Hylas Yachts, LLC, 872 F.3d 31 (1st Cir. 2017), to reject
 LimoLiner's claim that because Dattco had violated the Attorney
 General's motor vehicle regulations, it was per se liable under


                                        - 6 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   7   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 7 of ID:
                                                                       10 6241449



 Dattco's regulatory violations were unfair or deceptive and had

 failed to do so.        Id. at *8.      And the Magistrate Judge found

 explicitly or by implication that LimoLiner had not proved any

 injury from these violations of regulations.           See id. at *8-9, *9

 n.8.   The Magistrate Judge then denied LimoLiner's motion to alter

 or amend the judgment.

             LimoLiner has appealed, asking for entry of judgment in

 its favor, not for remand, on its claim that Dattco is liable under

 Chapter 93A.

                                      II.

             Because this case comes to us after a bench trial, we

 review the Magistrate Judge's legal conclusions de novo and factual

 findings for clear error.         McDermott v. Marcus, Errico, Emmer &

 Brooks, P.C., 775 F.3d 109, 115 (1st Cir. 2014); cf. R.W. Granger

 & Sons, Inc. v. J & S Insulation, Inc., 754 N.E.2d 668, 675 (Mass.

 2001) ("A ruling that conduct violates [Chapter] 93A is a legal,

 not a factual, determination.").        We affirm the Magistrate Judge's

 conclusion that Dattco is not liable under Chapter 93A. See Chiang



 Chapter 93A. LimoLiner, 2017 WL 6947783, at *8. LimoLiner argues
 that this court's precedents on per se Chapter 93A liability go
 beyond any Massachusetts appellate court decision.      We do not
 address whether there is any tension between our decisions, on the
 one hand, and the SJC's decisions, including Armata v. Target
 Corp., 99 N.E.3d 788 (Mass. 2018), on the other. And we note that
 LimoLiner has never suggested that we certify the issue of per se
 liability for violations of the Attorney General's motor vehicle
 regulations to the SJC.


                                     - 7 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   8   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 8 of ID:
                                                                       10 6241449



 v. Verizon New Eng. Inc., 595 F.3d 26, 34 (1st Cir. 2010) ("We may

 affirm the district court on any basis apparent in the record.").

 LimoLiner has not established that Dattco's regulatory violations

 caused any injury or harm, which is a required element of its

 Chapter 93A claim.      See Hiam v. HomeAway.com, Inc., 887 F.3d 542,

 547-48 (1st Cir. 2018).

             Chapter    93A     makes    unlawful   "[u]nfair    methods     of

 competition and unfair or deceptive acts or practices in the

 conduct of any trade or commerce."             Mass. Gen. Laws ch. 93A,

 § 2(a).    Section 11 of Chapter 93A "bestows a right of action on

 '[a]ny person who engages in the conduct of any trade or commerce

 and who suffers any loss of money or property, real or personal,'

 as a result of the unfair or deceptive act or practice."                  Auto

 Flat Car Crushers, Inc. v. Hanover Ins. Co., 17 N.E.3d 1066, 1076

 (Mass. 2014) (quoting Mass. Gen. Laws ch. 93A, § 11).                     This

 provision "serves 'the important public policy of encouraging the

 fair and efficient resolution of business disputes.'" Id. (quoting

 R.W. Granger, 754 N.E.2d at 683).

             A Section 11 plaintiff must show that the defendant's

 alleged unfair or deceptive method, act, or practice caused a loss

 of money or property.        See id. at 1074-75.    "A plaintiff's failure

 to establish both factual causation and proximate causation is

 fatal to her Chapter 93A claim."          Walsh v. TelTech Sys., Inc., 821

 F.3d 155, 160 (1st Cir. 2016).


                                        - 8 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   9   Date
                                        148 Filed:
                                             Filed 03/22/2019
                                                   03/22/19 Page
                                                               Entry
                                                                 9 of ID:
                                                                       10 6241449



               LimoLiner   did   not   show    that    Dattco's   violation    of

 Section 5.05(2)(e) or Section 5.05(3) caused it any loss of money

 or property.       As to Section 5.05(3), the Magistrate Judge found

 that       "LimoLiner   [had]   presented      no     evidence   that     Dattco

 overcharged for the parts used in the repairs it made." LimoLiner,

 2017 WL 6947783, at *9. Rather, "the parties agreed that LimoLiner

 would provide some of the parts in order to avoid having to pay

 markups to Dattco, providing a reason why Dattco provided an

 estimate for labor but not parts."             Id.      Because of this, the

 Magistrate Judge explicitly found that there was no injury from

 Dattco's violation of Section 5.05(3).               Id. at *9 n.8.     There is

 no clear error in that finding.

               As to Section 5.05(2)(e), the Magistrate Judge found

 that Dattco "violated this provision by failing to record in

 writing that LimoLiner had requested the inverter to be repaired."

 Id. at *6. It follows from the Magistrate Judge's factual findings

 that LimoLiner did not show that this regulatory violation caused

 any injury.4       As the Magistrate Judge found, even without the

 inverter being included on the list of requested repairs, Dattco

 mechanics worked on the inverter in July and August 2011, which is

 when most of the repair work to the coach took place.                 See id. at



        4  Because the Magistrate Judge resolved this case on other
 grounds, there was no explicit factual finding on this issue. See
 LimoLiner, 2017 WL 6947783, at *8-9.


                                       - 9 -
Case: 18-1800
        Case 1:11-cv-11877-JCB
                Document: 36 Page:
                               Document
                                   10 148
                                        Date Filed
                                             Filed:03/22/19
                                                    03/22/2019
                                                             PageEntry
                                                                 10 of ID:
                                                                        10 6241449



  *3-4.   And in August, the parties were actively discussing finding

  an inverter from a supplier, id. at *4, so LimoLiner knew that

  Dattco was working on the inverter even though that part was not

  listed among the requested repairs.          This discussion included "a

  miscommunication as to who was responsible for supplying the new

  inverter," which the Magistrate Judge said, "appears to have been"

  a possible cause of "Dattco's failure to perform the inverter

  repairs."    Id. at *8.   Against these facts, LimoLiner has produced

  no evidence, just speculation, that Dattco's failure to record the

  inverter repair caused LimoLiner any harm.             The record permits

  only one conclusion: there is no proof that Dattco's regulatory

  violation caused LimoLiner's injury.             See Pullman-Standard v.

  Swint, 456 U.S. 273, 292 (1982) (noting that when "the record

  permits   only    one   resolution    of"   a   factual   dispute,    it   is

  "elementary" that an appellate court need not remand but may

  resolve it in the first instance).

                                       III.

              We affirm.    Costs are awarded to Dattco.




                                     - 10 -
